DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.

Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  
Claim 9 is objected to because the word “being” in line 10 appears to be a typographical error and should be removed.
Claim 15 is objected to because the acronym “ENT” should be defined before its usage.
Appropriate correction is required.

Claim Interpretation


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 - 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is indefinite because it is unclear what is meant by “wherein the second connector is configured to place the proximal cable into operative communication with the at least one position sensor when the second connector is connected with the first connector, wherein the second connector is configured to communicatively isolate the proximal cable from the at least one position sensor when the second connector is connected with the first connector” in the least paragraph. It is unclear 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 - 3, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clopp (US 2017/0119473, of record) in view of Acker et al. (US 2002/0032380, hereinafter “Acker”).
Regarding claim 1, Clopp shows a medical instrument comprising a shaft (navigation guidewire 130, [0056] and fig. 3; also refer to “exemplary navigational guidewire (200) that may be used in place of navigational guidewire (130),” [0064] and figs. 5 - 6; “another exemplary navigational guidewire,” [0074] and figs. 7 - 8) for insertion into a body of a patient (navigation guidewire130 “is inserted into a nasal sinus of the patient and in other locations within the patient's head, [0056] and fig. 3). A position sensor is fitted at a distal end of the shaft (“coils at the distal end of navigational guidewire,” [0062]). The instrument comprises a connector ([0102] - [0103]; socket 440 of coupling assembly 400, [0104] and figs. 15 - 18]) and a mating connector (refer to coupling unit 132, [0062] and fig. 3; socket 440 is configured to receive a plug of coupling unit 132, [0104]) configured to removably (“wired coupling between coupling unit (132) and console (116),” [0058]) in order to transmit the signals from the position sensor to a processor so that the tracking function ([0062]) may be achieved necessarily provide a closed circuit between the connector and the mating connector. 
Clopp is silent as to whether or not the circuit is closed in series. 
Acker discloses medical probes with field transducers. Acker teaches a circuit that is closed in series (“electrical connection associated with device 312 may be arranged to connect such conductor in series with a testing circuit in the reusable elements of the system as, for example, in field transmitting and receiving unit 54,” [0047] and figs. 7 - 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Clopp’s invention to have the circuit be closed in series, as taught by Acker, in order to ensure that the electrical components are connected along a single electrical path, for example, to ensure that the device will function only if all components are properly electrically connected.
Examiner also notes that at the time of the invention, it was well-understood in the art that electrical components must be connected to close a circuit in order to function properly to transmit current and voltage through the circuit. Further, it was well-understood in the art that there were a finite number of identified, predictable potential KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, the invention of Clopp and Acker discloses the claimed invention substantially as noted above. Clopp further shows a tool (dilation catheter system 10, [0041] and fig. 1; IGS navigation system 100 “used during a sinuplasty procedure on the patient (e.g., using dilation catheter system (10) described above),” [0052] - [0054] and fig. 3. Also refer to dilation catheter system 10 in fig. 1 and corresponding description) that is coupled to the distal end of the shaft and is configured to perform an Ear-Nose-Throat (ENT) procedure (“use of an IGS navigation system and associated components in ENT procedures and other medical procedures,” [0007]; [0052] - [0054]).
Regarding claim 3, the combined invention of Clopp and Acker discloses the claimed invention substantially as noted above. Clopp further shows that the position sensor is configured to send (communicating data, [0058]) position signals (“position related signals of the coil(s),” [0062]) to a processor when the mating connector is connected to the connector.
Regarding claim 15, the combined invention of Clopp and Acker discloses the medical instrument according to claim 1 substantially as noted above. Clopp further shows a system comprising the medical instrument and an ENT position-tracking-enabling connector comprising a case (exterior surface of coupling unit 132, [0062] and fig. 3) and the mating connector (plug of coupling unit 132, [0104]). The mating connector is positioned on the case, as the plug engages into a socket 440 pf coupling assembly 400 ([0104] and figs. 16 - 18). The second circuitry is contained in the case at least in the form of the electrical conductors that provide wired coupling between the coupling unit 132 and console 116 (“wired coupling between coupling unit (132) and console (116),” [0058]). 
Regarding claim 17, the combined invention of Clopp and Acker discloses the claimed invention substantially as noted above.
Clopp fails to show that the ENT position-tracking enabling connector further comprises a counter circuit, wherein the counter circuit is encoded with a preset maximal number of usage-sessions of the medical instrument and is configured to indicate to the second circuitry whether the preset maximal number of usage-sessions has been reached.
Acker teaches an ENT position-tracking enabling connector that comprises a counter circuit, wherein the counter circuit is encoded with a preset maximal number of usage-sessions of a medical instrument and is configured to indicate to second circuitry whether the preset maximal number of usage-sessions has been reached (“count maintained by circuit element 317 each time device 312 is connected… inhibit use when the usage count exceeds a specified value,” [0048]).
 ([0013]). 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clopp and Acker as applied to claims 15 and 17 above, and further in view of Groene et al. (US 2017/0143366, of record, hereinafter “Groene”).
Regarding claim 16, the combined invention of Clopp and Acker discloses the claimed invention substantially as noted above.
Clopp fails to show that the second circuitry is configured to validate position-tracking terms-of-use, wherein the second circuitry is configured to enable tracking the position of the distal end when the mating connector is connected to the connector in response to the terms-of-use being valid, wherein the second circuitry is configured to disable tracking the position of the distal end when the mating connector is connected to the connector in response to the terms-of-use being invalid.
Groene discloses restricted usage features for surgical instruments. Groene teaches second circuitry that is configured to validate terms-of-use, enable use of a medical instrument when a mating connector (adaptor 114, [0025] and fig. 2; [0031]; adaptor assembly 504, [0033] - [0036] and figs. 5 - 7) is connected to a connector in (“provide power to surgical instrument (100, 200) only if the usage counter of surgical instrument (100, 200) does not exceed a certain number of usages, total duration of usage, number of activations, or the like. In this manner, a manufacturer may limit the number of uses of surgical instrument (100, 200) from the factory, to prevent unlimited reuse of instrument…” [0039]; [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Clopp and Acker to have the second circuitry be configured to validate terms-of-use, enable use of the medical instrument when the mating connector is connected to the connector in response to the terms-of-use being valid, and disable use of the medical instrument when the mating connector is connected to the connector in response to the terms-of-use being invalid, as taught by Groene, in order to allow the manufacturer to limit the number of uses of the surgical instrument, as suggested by Groene ([0039]). 
In the combined invention of Clopp, Acker, and Groene, the enabling use of the medical instrument in response to the terms-of-use being valid would comprise enabling Clopp’s tracking functionality. Similarly, the disabling the use of the medical instrument in response to the terms-of-use being invalid would comprise disabling Clopp’s tracking functionality.
Regarding claim 18, the combined invention of Clopp and Acker discloses the claimed invention substantially as noted above. 

Groene discloses restricted usage features for surgical instruments. Groene teaches second circuitry that is configured to disable use of a medical instrument in response to receiving from a counter circuit an indication that a preset maximal number of usage-sessions value has been reached when a mating connector (adaptor 114, [0025] and fig. 2; [0031]; adaptor assembly 504, [0033] - [0036] and figs. 5 - 7) is connected to a connector (“provide power to surgical instrument (100, 200) only if the usage counter of surgical instrument (100, 200) does not exceed a certain number of usages, total duration of usage, number of activations, or the like. In this manner, a manufacturer may limit the number of uses of surgical instrument (100, 200) from the factory, to prevent unlimited reuse of instrument…” [0039]; [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Clopp and Acker to have the second circuitry be configured to disable use of the medical instrument in response to receiving from the counter circuit an indication that the preset maximal number of usage-sessions value has been reached when the mating connector is connected to the connector, as taught by Groene, in order to facilitate allowing the  ([0039]). 
In the combined invention of Clopp, Acker, and Groene, the disabling of the medical instrument in response to receiving from the counter circuit an indication that the preset maximal number of usage-sessions value has been reached would comprise disabling Clopp’s tracking functionality.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clopp and Acker as applied to claim 17 above, and further in view of Gregg (US 2011/0238063, of record).
Regarding claim 19, the combined invention of Clopp and Acker discloses the claimed invention substantially as noted above. 
Clopp fails to show the second circuitry and the counter circuit are both integrated on a single circuit board.
Gregg in applicant’s field of endeavor of medical instrument arrangements to prevent overuse, e.g. by counting the number of uses (CPC group A61B2560/028),   discloses tracking reposable instrument usage. Gregg teaches second circuitry (controller 22, [0025]) and a counter circuit (counter 28, [0025]) both integrated on a single circuit board (single integrated circuit, [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Clopp and Acker to have the second circuitry and the counter circuit be both integrated on a single circuit board, as taught by Gregg, in order minimize manufacturing complexity, . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clopp and Acker as applied to claim 15 above, and further in view of Bocquet et al. (US 2018/0085036, of record, hereinafter “Bocquet”).
Regarding claim 20, the combined invention of Clopp and Acker discloses the claimed invention substantially as noted above.
Clopp fails to show that the second circuitry comprises a Radio-Frequency Identification (RFID) circuit.
Bocquet, in applicant’s field of endeavor of medical instrument arrangements to prevent overuse, e.g. by counting the number of uses (CPC group A61B2560/028),   discloses a device for measuring electrophysiological data. Bocquet teaches second circuitry that comprises an RFID circuit ([0014] - 0016]; [0042] - [0044]; [0076] - [0078]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Clopp and Acker to have the second circuitry comprise an RFID circuit, as taught by Bocquet, in order to employ widely commercially available and inexpensive RFID hardware in the circuitry, as is conventional in the art. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Clopp (US 2017/0119473, of record) in view of Winward et al. (US 2015/0155912, hereinafter “Winward”).
Regarding claim 26, Clopp shows a medical instrument comprising:
(a) a shaft (navigation guidewire 130, [0056] and fig. 3; also refer to “exemplary navigational guidewire (200) that may be used in place of navigational guidewire (130),” [0064] and figs. 5 - 6; “another exemplary navigational guidewire,” [0074] and figs. 7 - 8) having a distal end, wherein the shaft is configured to be inserted into a body of a patient (navigation guidewire130 “is inserted into a nasal sinus of the patient and in other locations within the patient's head, [0056] and fig. 3);
(b) a position sensor located at the distal end of the shaft (“coils at the distal end of navigational guidewire,” [0062]);
(c) a first connector ([0102] - [0103]; socket 440 of coupling assembly 400, [0104] and figs. 15 - 18]); 
(d) a proximal cable (“wired coupling between coupling unit (132) and console (116),” [0058]), and 
(e) a second connector (socket 440 is configured to receive a plug of coupling unit 132, [0104]), wherein the second connector is configured to place the proximal cable into operative communication with the at least one position sensor when the second connector is connected with the first connector (communication of tracking signals to processor 110 via coupling unit 132, [0058], [0062]), wherein 
Clopp fails to show that the second connector comprises circuitry configured to dictate whether or not the operative communication occurs.
Winward discloses a medical cable including an authentication circuit. Winward teaches a second connector (monitor connector 112, [0037] and fig. 1A) that comprises circuitry (cable authentication module 115, [0041] and fig. 1A) configured to dictate whether or not operative communication occurs ([0014]; “with cable authentication module 115, the patient monitor 110 can at least partially prohibit communication between the patient monitor 110 and medical cable assembly 111 and/or sensor 118,” [0042]; “connecting the switch module 230 to the sensor can cause the switch 235 to be closed and/or disconnecting the switch module 230 from the sensor can cause the switch 235 to be opened,” [0047] and fig. 2; “the safety switch 235 acts as a safety mechanism to at least partially prevent the patient monitor from picking up or reading invalid measurements when a sensor is not connected or is connected improperly,” [0048] - [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Clopp to have the second connector comprise circuitry configured to dictate whether or not the operative communication occurs, as taught by Winward, in order to prevent the patient monitor from picking up or reading invalid measurements, as suggested by Winward ([0048]).
The combined invention of Clopp and Winward is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the 112(b) rejection above.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Clopp and Winward as applied to claim 26 above, and further in view of Acker et al. (US 2002/0032380, hereinafter “Acker”).
Regarding claim 28, the combined invention of Clopp and Winward discloses the claimed invention substantially as noted above.
Clopp fails to show that the second connector is configured to place the proximal cable in operative communication with the position sensor in response to terms of use provided on the second connector being valid when the second connector is connected with the first connector to enable tracking the position of the distal end, wherein the second connector is configured to communicatively isolate the proximal cable from the position sensor in response the terms of use provided on the second connector being invalid when the second connector is connected with the first connector.
Winward teaches that the second connector (monitor connector 112, [0037] and fig. 1A) is configured to (cable authentication module 115, [0041] and fig. 1A; [0042]; [0047] - [0049]) place a proximal cable in operative communication with a sensor in response to validation (“authentication is used herein according to its broad and ordinary meaning and can include any validation, confirmation, or verification of compatibility or suitability of an electronic device,” [0033]) when the second connector is connected with the first connector ([0014]; “a sensor signal is transmitted from the sensor to the patient monitor using the medical cable,” [0075]), wherein the second connector is configured to communicatively isolate the proximal cable from the sensor in response to invalidation (“sensor signal … not be transmitted … when it is determined that the medical cable is not an authenticated medical cable,” [0075]) when the second connector is connected with the first connector. However, Winward is not specific to the validation and invalidation being of terms of use provided on the second connector. 
Acker discloses medical probes with field transducers. Acker teaches validation and invalidation of terms of use provided on a second connector (“count maintained by circuit element 317 each time device 312 is connected… inhibit use when the usage count exceeds a specified value,” [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Clopp’s invention to have the second connector be configured to place the proximal cable in operative communication with the sensor in response to validation when the second connector is connected with the first connector, and be configured to communicatively isolate the proximal cable from the sensor in response to invalidation, as taught by Winward, in order to help prevent the patient monitor from picking up or reading invalid measurements, as suggested by Winward ([0048]).
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Clopp and Winward to have the validation and invalidation be of terms of use provided  ([0013]).
In the combined invention of Clopp, Winward, and Acker, the sensor is Clopp’s position sensor and the operative communication would enable Clopp’s tracking functionality. 

Allowable Subject Matter
Claims 9 - 11 and 21 - 25 are allowed.
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art fails to teach or reasonably suggest the required combination of features, particularly with respect to ‘placing the medical instrument into a disconnected state in which the mating connector is disconnected from the connector and the medical instrument is coupled to the processor, wherein the act of placing the medical instrument into the disconnected state results in the one or more position sensors being communicatively isolated from the processor.’ For example, Clopp’s mating connector (coupling unit 132, [0058] and fig. 3) provides communication between the position sensors and the processor (“wired coupling between coupling unit (132) and console (116),” [0058]), such that disconnection of the mating connector would result in the medical instrument being uncoupled from the processor, in contrast 
Regarding claim 27, the prior art fails to teach or reasonably suggest the required combination of features, particularly with respect to the proximal cable being “in operative communication with the processor when the second connector is disconnected from the first connector.” As discussed above, in the prior art of record, disconnection of the mating/second connector of the prior art would result in the medical instrument being uncoupled from the processor, such that the proximal cable would not be “in operative communication with the processor when the second connector is disconnected from the first connector.” 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Acker and Winward are introduced to address amended features of claims 1 and 26, respectively. Moreover, the written description and indefiniteness rejections set forth in the previous Office Action have been withdrawn in view of the amendment to the claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793